                                                    Clear Form
DOCUMENTS UNDER SEAL                                                     TOTAL TIME (m ins): 39
M AGISTRATE JUDGE                        DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                           P. Cromwell                                 Zoom 2:22-3:01pm
MAGISTRATE JUDGE                         DATE                                       NEW CASE          CASE NUMBER
Virginia K. DeMarchi                     February 12, 2021                                           5:19-mj-71644
                                                     APPEARANCES
DEFENDANT                                AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                     PD.       RET.
Patrick Martinez                                   N        P       Peter Leeming                          APPT.
U.S. ATTORNEY                            INTERPRETER                             FIN. AFFT               COUNSEL APPT'D
Scott Simeon                             Spanish Lupita Arce                     SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR            PARTIAL PAYMENT
                            Anthony Granados                         APPT'D COUNSEL              OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                           STATUS
                                                                                                             TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT             BOND HEARING              IA REV PROB. or          OTHER
                                                                                    or S/R
       DETENTION HRG              ID / REMOV HRG          CHANGE PLEA             PROB. REVOC.               ATTY APPT
                                                                                                             HEARING
                                                    INITIAL APPEARANCE
        ADVISED                ADVISED                   NAME AS CHARGED                TRUE NAME:
        OF RIGHTS              OF CHARGES                IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON              READING W AIVED               W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                SUBSTANCE
                                                         RELEASE
      RELEASED           ISSUED                     AMT OF SECURITY         SPECIAL NOTES                PASSPORT
      ON O/R             APPEARANCE BOND            $ 50,000                                             SURRENDERED
                                                                            unsecured
                                                                                                         DATE:
PROPERTY TO BE POSTED                         CORPORATE SECURITY                         REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL               DETAINED           RELEASED       DETENTION HEARING             REMANDED
      FOR              SERVICES                                                 AND FORMAL FINDINGS           TO CUSTODY
      DETENTION        REPORT                                                   W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
   CONSENT                    NOT GUILTY                   GUILTY                    GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                CHANGE OF PLEA               PLEA AGREEMENT            OTHER:
   REPORT ORDERED                                          FILED
                                                       CONTINUANCE
TO:                               ATTY APPT               BOND                    STATUS RE:
                                  HEARING                 HEARING                 CONSENT                  TRIAL SET

AT:                               SUBMIT FINAN.            PRELIMINARY            CHANGE OF                STATUS
                                  AFFIDAVIT                HEARING                PLEA
                                                           _____________
BEFORE HON.                       DETENTION                ARRAIGNMENT              MOTIONS                JUDGMENT &
                                  HEARING                                                                  SENTENCING

       TIME W AIVED               TIME EXCLUDABLE          IDENTITY /             PRETRIAL                 PROB/SUP REV.
                                  UNDER 18 § USC           REMOVAL                CONFERENCE               HEARING
                                  3161                     HEARING
                                               ADDITIONAL PROCEEDINGS
All appearances by Zoom. Defendant consents to proceed by Zoom. Defendant and sureties consent to have the Court sign
the Conditions of Release form on their behalf.

                                                                                         DOCUMENT NUMBER:
